NOTE: This order is nonprecedentia|.
United States Court of AppeaIs for the Federal Circuit
2010-3074
BRYANT C. JONES,
Petitioner,
` v.
MER|T SYSTEMS PROTECTION BOARD,
Respondent.
On petition for review of the Merit Systems Protection Board
in case no. CH0752090905-1-1.
ON MOT|ON
0 R D E R
The Department of Justice moves without opposition to reform the official caption
to designate the Merit Systems Protection Board as the respondent.
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent
when the Board's decision concerns the procedure or jurisdiction of the Board. The
deciding agency is designated as the respondent when the Board reaches the merits of
the underlying case.
|n this case, the Board dismissed the appeal for lack of jurisdiction Thus, the
Board is the proper respondent.
According|y,
|T lS ORDERED THAT:

The motion is granted. The revised official caption is reflected above
FOR THE COURT
mm 26 2010 /3/ran names
Date  jj Jan Horba|y
Clerk
cci Gregory Tyrone Mitche||, Esq.
Tara K. Hogan, Esq.
Sara B. Rearden, Esq. u_S_ couRfE,';§%EA,_S FOR
THE F£nERAL ciRcuir
320 ma 2 6 2010
JAN HORBALY
CLERK
2010-3074 2